Title: From George Washington to George James Ludlow, 5 August 1782
From: Washington, George
To: Ludlow, George James


                  
                     Sir,
                     Head Qrs Augt 5th 1782
                  
                  Persuaded that your desire to visit Captn Asgill at Chatham, is founded in motives of friendship & humanity only I enclose you a Passport for the gratification of it.
                  The inclosed Letters for that Gentleman, came to me from New York, in the condition you will receive them.
                  You will have an oppertunity of presenting them with yourself—Your own Letter came under cover to me via Ostend.  I have the honor to be Sir Yr Most Obt Servt
                  
                     Go: Washington
                  
               